Title: To James Madison from James T. Leonard, 22 November 1814
From: Leonard, James T.
To: Madison, James


        
          
            Sir
            New York November 22nd. 1814
          
          Permit me with very great diffidence to appeal to your Excellency upon the Subject of the Naval promotions which has appeared in a gazette of yesterday in this city, for I am under the impression they could not have been made in all the names with the Knowledge of your Excellency.
          The officers which have distinguished themselves may in all probability (viz Mc.Donough, Warrington & Blakely) have been directed to

advancement, but to Crane I am sure your Excellency would not do so much injustice to the senior Masters Commandants as to have advanced him over their heads, without that particular mark of distinction to which the others have claim & which has been made the criterion of advancement by your excellency in the case of Morris & Perry.
          I am at present the senior Master & Commander in the Navy, next was Bainbridge and next Crane, the latter has been (as appears by the gazette) placed on the Post list overreaching us both & not with that signal mark of distinction, with which the Navy has been led to beleive has been established in those cases for promotion and to which they had become reconciled as friends to this reward so Justly due to merit & as promoting the interests & honor of their country;
          The highly responsible situation of the Honble: Mr Jones may have induced him to fill up a vacancy with your Excellencys approbation not knowing the particular name with which it was to be filled.
          I hope your Excellency will be pleased to take into consideration that the present brilliancy of the Navy has originated from long and practical service in its officers from its earliest establishment: those officers who had served at Tripoli & first been in the school of naval tuition, have been most conspicuous, but the limited state of the Navy has not given to each an opportunity this war and those who could not gain the chance of service, may be said to be most unfortunate, altho all have done well without discrimination when engaged with an enemy.
          I have to assure your Excellency that from a Midshipman in Jany: 1799 the time of my entry, my probatory service has been with Truxtun in his action with the French ship La, Vengeance in 1800 under Batteries in the West Indies and off Tripoli the latter Service three years; in New Orleans against Mr: Burr & party two years, upon a service with dispatches to France under Mr Jefferson, Coast service & Harbour defence, until nearly the time of the commencement of the present war, on Lake Ontario service the Winter of 1812 & 13, and in August last His Excellency Governor Tompkins gave me a temporary commission, (which I still hold) to command a corps of Sea Fencibles & Genl Lewis assigned me Fort Diamond mounting 34 Heavy guns at the Narrows; by great exertion 400 Seamen have been taught the Great Gun exercise until proficient; This command the Honble: Secretary of the Navy gave me permission to accept, until he required my aid, in the Navy.
          I have serv’d under commands of Truxtun, S Barron, Dale, J Barron, Rodgers, Campbell, Chauncey and been associated with most all the principal officers of the Navy, have preserved my rank universally except in the cases of brilliant victories, & have in my Juvenile Service met quick promotion.
          
          With this brief statement I hope your Excellency will be satisfied, that with nearly fifteen years experience in the Navy, with close application to all its Tactic’s & nautical information & born and educated in this city with a native attachment to my Country, that the request I make to your Excellency is one founded upon strong grounds, that you will be pleased to take into consideration the promotion of Captn. Crane over the two senior Masters & Commanders without his having obtained a successful victory such as has Justified the promotion of those officers, who have been advanced by your Excellency as their Just reward & against which I never yet appealed hoping myself at a future period to have met the same impartial reward when opportunity occurred. I have the honor to submit this with very great respect & also to be your Excellencies Most obedient & very humble servant
          
            James T LeonardSenior Master & Commander in the Navy
          
        
        
          I beg leave to observe, lest your Excellency may suppose in the Just resentment you must feel against that Captn Leonard of the Army who surrendered Niagara that I have no relation in either the army or the Navy of my name nor have I ever seen any one of that name personally in the army. I feel a pride in explaining this to your Excellency. With Honor &c
          
            James T LeonardM C
          
          
   
   since the death of an only brother at sacketts harbour who was S’g Master.


        
      